The Chancellor.
The bill is to foreclose a mortgage for $2500. The answer admits the loan and mortgage, but sets up that at the making of the loan, interest at the rate of twelve per cent, per annum was demanded and agreed to be paid, and that at the expiration of the first six months $150 was paid and received as the interest for that time. This defence is fully proved. The complainant can only recover the principal, less $62.50, the excess of the $150 paid above the legal interest, and that without interest or costs of suit. A collector’s receipt for the taxes paid by the complainant on the mortgage, is offered in evidence and handed up with the papers. I cannot conceive for what purpose. The complainant is bound to pay the tax upon this mortgage, as well as upon his other property, and there is no obligation in law upon the defendant to repay it. *182Had site paid it, the amount, like any other illegal premium, must have been deducted from the principal, but I find no evidence that she has paid it.
Let there be a decree in favor of the complainant for $2437.50, principal, without interest or costs.